Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Newborn, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pau-peris, we affirm for the reasons stated by the district court. Newborn v. Hollembeak, No. 5:16-hc-02040-D (E.D.N.C. Sept. 22, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED